In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-16-00282-CV

MUSA (‘MOSES’) N. MUSALLAM,                  §    On Appeal from the 67th District Court
Appellant
                                             §    of Tarrant County (067-266677-13)
V.                                           §    May 2, 2019
AMAR B. ALI, Appellee                        §    Opinion by Justice Gabriel

                            JUDGMENT ON REMAND

      On remand from the supreme court, this court has considered the record on

appeal in this case and holds that there was no reversible error in the trial court’s

judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that appellant Musa (‘Moses’) N. Musallam shall bear the

costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel